Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 7/07/2022 has been entered. Claims 1-15 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the newly amended limitation "the lens is configured to press against a boundary of the hole". It is unclear as to how the lens can press a boundary of a hole since a hole is not a physical structure but rather a void of a structure. The examiner is interpreting the limitation as -- the lens is configured to press against a boundary of the reflective sheet having the hole --.
	Claims 2-15 are rejected since they are dependent upon claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuka et al. (US 2016/0124268) (hereinafter Ohtsuka) in view of Cho (US 2020/0174318).
Re claim 1: As best understood, Ohtsuka teaches a display device, comprising: a display panel (15, fig. 1); a frame (24, fig. 1) positioned behind the display panel (15); a substrate (22, fig. 1) having an elongated shape (see fig. 5) and coupled to the frame (see fig. 7): an optical assembly (lens of 220, fig. 9) mounted on the substrate (22) and configured to provide light to the display panel (15); and the optical assembly (lens of 220) comprising a light source (light source of 220, fig. 9) (LED elements, see para [0077]) mounted on the substrate (22) and a lens (220, fig. 9) covering the light source (light source of 220); a reflective sheet (19, fig. 1) disposed in front of the substrate (22) and the frame (24), and a plurality of holders (2403, 2403c, fig. 9) coupling the substrate (22) to the frame (24), wherein the plurality of holders (2403) comprises: a first holder (top 2403, fig. 9) disposed adjacent to a first elongated side of the substrate (top side of 22, fig. 9) and a second holder (bottom 2403, fig. 9) disposed adjacent to a second elongated side of the substrate (bottom side of 22, fig. 9) opposite the first elongated side and positioned opposite to the first holder (see fig. 9), wherein the first holder (top 2403) and the second holder (bottom 2403) are configured to secure the substrate (22) (see fig. 10).
However, Ohtsuka fails to teach the reflective sheet comprising a hole through which the lens passes, and the lens is configured to press against a boundary of reflective sheet having the hole.
Cho teaches a reflective sheet (400, fig. 3) disposed in front of the substrate (100, fig. 3) and comprising a hole (hole with 411, fig. 3) through which the lens passes (300, fig. 3), and wherein the lens (300) is configured to press (pressing protrusion, see para [0050]) against a boundary (411, fig. 3) of reflective sheet (400) having the hole (hole with 411).
Therefore, in view of Cho, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the reflective sheet of Ohtsuka with the reflective sheet of Cho where the reflective sheet comprising a hole through which the lens passes, and the lens is configured to press against a boundary of reflective sheet having the hole, in order to further secure the lens to the reflective sheet to thereby prevent shifting of the lens thereby affecting the light output.

Re claim 2: Ohtsuka teaches each of the first holder (top 2403, fig. 9) and the second holder (bottom 2403, fig. 9) is configured as a protrusion protruding from the frame (see fig. 12), wherein the protrusion (protrusion of 2403, fig. 9) comprises a recessed groove (groove of 2403, fig. 9) positioned at an inner side of the protrusion (inner side of 2403, fig. 9) facing the substrate (22, fig. 9), and wherein the groove (groove within 2403, fig. 9) is configured to accommodate and secure a side of the substrate (side of 22, fig. 9).  

Re claim 3: Ohtsuka teaches the substrate (22, fig. 3) comprises at least one concave substrate groove (226, fig. 9) formed on elongated sides of the substrate (see fig. 9).
Re claim 4: Ohtsuka teaches the substrate (22, fig. 9) comprises: a first substrate groove (top groove 226, fig. 9) formed on the first elongated side of the substrate (top side of 22, fig. 9); and a second substrate groove (bottom groove 226, fig. 9) formed on the second elongated side of the substrate (bottom side of 22, fig. 9).  

Re claim 5: Ohtsuka teaches the first substrate groove (top groove 226, fig. 9) is symmetrical to the second substrate groove (bottom groove 226, fig. 9) with respect to the substrate (22, fig. 9).  

Re claim 6: Ohtsuka teaches the first substrate groove (top 226, fig. 2) is asymmetrical to the second substrate groove (bottom 222, fig. 2) with respect to the substrate (22).  

Re claim 8: Ohtsuka fails to teach a distance between a recessed groove of the first holder and a recessed groove of the second holder corresponds to a width of the substrate without the first substrate groove and second substrate groove.  
It would have been an obvious matter of design choice to adjust a distance between a recessed groove of the first holder and a recessed groove of the second holder corresponds to a width of the substrate without the first substrate groove and second substrate groove to securely fit the substrate within the grooves, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Re claim 9: Ohtsuka fails to teach the lens comprises: a side portion having a cylindrical shape and forming a lower part of the lens; and a dome portion having a dome shape and forming an upper part of the lens.  
Cho teaches a lens (300, fig. 3) comprises: a side portion (350, fig. 3) having a cylindrical shape (see fig. 2) and forming a lower part of the lens (see fig. 3); a dome portion (310, fig. 3) having a dome shape (see fig. 2) and forming an upper part of the lens (see fig. 3).
Therefore, in view of Cho, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a lens covering the light source, wherein the lens comprises: a side portion having a cylindrical shape and forming a lower part of the lens; and a dome portion having a dome shape and forming an upper part of the lens, in order to adjust the light output of the light source to provide a desired light output distribution.

Re claim 10: Ohtsuka fails to teach a distance from the plate to upper ends of the first and second holders is less than a distance from the plate to an upper end of the side portion of the lens.  
It would have been an obvious matter of design choice to adjust a distance from the plate to upper ends of the first and second holders is less than a distance from the plate to an upper end of the side portion of the lens to optimize a light output emitted from the light source to provide a desired light output distribution, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuka et al. (US 2016/0124268) in view of Cho (US 2020/0174318) as applied to claim 4 above, and further in view of Lee et al. (US 2016/0223886) (hereinafter Lee).
Re claim 7: Ohtsuka teaches frame (24, fig. 6) comprises: a plate (plate of 24, fig. 6), wherein a distance between an upper end of the first holder and an upper end of the second holder (distance between top and bottom ends of 2403, fig. 9) corresponds to a width of the substrate (width of 22, fig. 9) between the first substrate groove and the second substrate groove (top and bottom groove of 2403, fig. 9).  
However, Ohtsuka fails to teach the frame comprises an elongated recess aligned in a direction intersecting an alignment direction of the substrate, wherein: the first holder is disposed adjacent to one end of the elongated recess; and the second holder is disposed adjacent to the other end of the elongated recess.
	Lee teaches the frame (15, fig. 2) comprises: a plate (plate of 15, fig. 3) comprising an elongated recess (15a, fig. 4) aligned in a direction (see fig. 6A) intersecting an alignment direction of the substrate (direction of 100, fig. 6A), wherein: the first holder (141, fig. 5) is disposed adjacent to one end of the elongated recess (see fig. 6B); and the second holder (142, fig. 5) is disposed adjacent to the other end of the elongated recess (see fig. 6A).
Therefore, in view of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Ohtsuka by forming an elongated recess aligned in a direction intersecting an alignment direction of the substrate, wherein: the first holder is disposed adjacent to one end of the elongated recess; and the second holder is disposed adjacent to the other end of the elongated recess, in order to prevent the chassis from being deformed when the substrates are coupled to the chassis [Lee, 0078].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 11-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art taken as a whole does not show nor suggest the hole comprises: a first straight side portion and a second straight side portion opposite to each other; a first curved end portion connecting one end of the first straight side portion and one end of the second straight side portion; and a second curved end portion connecting the other end of the first straight side portion and the other end of the second straight side portion, wherein the lens is configured to press against at least one of the first straight side portion or the second straight side portion with respect  to claim 11 as specifically called for in the claimed combinations.
Claims 12-15 are allowable since they are dependent upon claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nameda (WO 2013175875) and Takase (WO 2013125125) disclose a similar display device with a substrate, lens, and reflective sheet with the lens pressing a boundary of the sheet with the hole.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875